Citation Nr: 0736327	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-40 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	G. R. Bergmann, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from June 1946 to February 1950 and from 
July 1952 to January 1968; with additional service in the Marine 
Corps and Navy Reserves.  The veteran died in May 2002.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The appellant testified at an RO hearing in March 2005 and at 
a video conference hearing before the undersigned Veterans 
Law Judge in August 2005; copies of these transcripts are 
associated with the claims file.  

In February 2006, the Board denied the appellant's claims 
seeking entitlement to service connection for the cause of 
the veteran's death and DEA.  The appellant appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  Following a "Joint Motion to Vacate and 
Remand" (Joint Motion), in October 2007, the Court vacated 
and remanded the Board's February 2006 decision.  The case is 
now before the Board for further appellate consideration.  

A motion to advance this case on the docket, due to the 
appellant's age was received by the Board in February 2006.  
This motion was granted by the Board in the same month.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on her part.


REMAND

The Court, in its October 2007 order, vacated and remanded 
the Board's February 2006 decision due to deficiencies in 
VA's duty to notify claimants and the Board's finding that 
the veteran was not exposed to ionizing radiation and did not 
participate in a radiation risk activity. 

The Court found that VA failed to comply with VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007), when VA failed to notify 
the appellant that alternative evidence could be submitted in 
support of her claims since the veteran's service medical 
records between July 1958 and July 1968 were possibly 
destroyed by fire.  

VA's Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in a claim where there 
are missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  It does not appear that 
the AOJ has advised the appellant regarding the alternative 
evidence, which may be submitted instead.  On remand, the AOJ 
should advise the appellant that she may provide such 
alternative evidence in support of her claims.

Further, the Court found that the Board mischaracterized a 
December 2003 statement of the Chief of the U.S. Air Force 
Center for Radiation and Dosimetry in considering the 
unavailability of the veteran's records as conclusive 
evidence that an occupational exposure to radiation did not 
occur.  The Court noted that the veteran was assigned to 
units that more likely than not had radioactive materials on-
hand during the veteran's second period of active duty, where 
the veteran served as a Technical Sergeant with various 
Strategic Air Command bomber wings.  The Court found that the 
aircraft in these units were presumably armed with nuclear 
weapons, referencing Strategic Air Command, 
http://en.wikipedia.org/wiki/Strategic_Air_Command.  On 
remand, the AOJ should obtain from the internet, the 
information contained in the above reference, and associate 
it with the claims file.  Further, the veteran's military 
performance evaluations indicate that his duties may have 
required contact with radioactive materials in that he was 
the non-commissioned officer in charge of his squadron's 
chemical, biological, and radiological (CBR) teams and that 
he had completed a 40 hour course on CBR and a 50 hour course 
on nuclear monitoring.

In correspondence received at the Board in November 2007, the 
appellant requested that records be obtained from the listed 
military facilities.  On remand, the AOJ should attempt to 
obtain any available records related to the veteran's 
military service and exposure to ionizing radiation.

The Board observes that the development procedures set forth 
in 38 C.F.R. § 3.311(a)(2)(iii) differ from those involving 
atmospheric testing and the occupation of Hiroshima and 
Nagasaki in that the dose estimate is to be provided by the 
Under Secretary for Health rather than the appropriate 
service department.  Cf. 38 C.F.R. § 3.311(a)(2)(i) and (ii) 
(2007).  The regulations provide that in other radiation 
exposure claims not based on atmospheric nuclear weapons 
test participation or the occupation of Hiroshima and 
Nagasaki, a request will be made for any available records 
concerning the appellant's exposure to radiation.  These 
records normally include but may not be limited to the 
appellant's DD Form 1141, if maintained, service medical 
records, and other records which may contain information 
pertaining to the appellant's radiation dose in service.  

In the present case, the veteran's claims file was not 
forwarded to the Under Secretary for Health for preparation 
of a probable dose estimate.  On remand, the AOJ must 
forward the veteran's claims file to the Under Secretary for 
Health for preparation of a probable dose estimate to comply 
with 38 C.F.R. § 3.311(a)(2)(iii) (2007).  All pertinent 
records, to include the veteran's service personnel records 
and copies of the appellant's statements and testimonies, are 
to be forwarded to the Under Secretary of Health, who will be 
responsible for preparation of a does estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).  After that, if it is determined that the 
appellant was exposed to ionizing radiation, the claims file 
should be referred to the Under Secretary for Benefits 
pursuant to 38 C.F.R. § 3.311(b)(1) (2007).  Following this, 
the appellant's claims file should be sent to an oncologist 
for review and an etiological opinion.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
Further, the Court in Hupp v. Nicholson, 21 Vet. App. 342 
(2007) determined that notice for a DIC case must include: 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  On remand, 
the AOJ should also ensure that its notice to the appellant 
meets the requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) and Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

Finally, regarding the appellant's DEA claim, the Board finds 
that the claim must be remanded to the AOJ in accordance with 
the holding in Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  The Court held in Harris that all issues 
"inextricably intertwined" with the issue(s) certified for 
appeal, are to be identified and developed before appellate 
review.  Id.  The Board finds that the DEA claim and service 
connection for the cause of the veteran's death are 
inextricably intertwined; thus, it would be premature and 
prejudicial for the Board to consider the issue of DEA at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007) is 
fully satisfied.  In particular, the AOJ 
must send the appellant a corrective 
notice, that includes an explanation as 
to (1) the information and evidence 
needed to establish entitlement to 
service connection for the cause of the 
veteran's death pursuant to 38 C.F.R. 
§ 3.312 due to claimed exposure to 
ionizing radiation under 38 C.F.R. 
§ 3.311(b); (2) the information or 
evidence needed to establish an effective 
date and disability rating, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); (3) the information and 
evidence necessary to establish 
entitlement to DIC based on a condition 
not yet service connected, pursuant to 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007); (4) explains what VA will seek to 
provide; (5) explains what the appellant 
is expected to provide; and (6) requests 
or tells the appellant to provide any 
evidence in her possession that pertains 
to her claims.  

Further, the AOJ should explain to the 
appellant that since the veteran's 
records are missing or lost due to fire, 
the VA may consider alternative forms of 
evidence, including statements from 
service medical personnel, VA military 
files, letters written during service or 
photographs taken during service, and 
buddy affidavits.  

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AOJ should attempt to obtain any 
pertinent military records identified by 
the appellant in the November 2007 
correspondence.  All records obtained 
should be added to the claims folder.

3.  Following completion of the above 
development, the AOJ shall forward the 
appellant's claims file to the Under 
Secretary for Health for preparation of 
an estimate of the veteran's probable 
dose exposure to ionizing radiation in 
service.  See 38 C.F.R. 
§ 3.311(a)(2)(iii) (2007).

4.  After receipt of the dose estimate 
provided by the Under Secretary for 
Health, the AOJ should review that dose 
estimate and determine whether any 
additional development of the ionizing 
radiation claim is required under 38 
C.F.R. § 3.311(b) (2007) and complete 
such development.  Then, determine 
whether the ionizing radiation claim 
requires any further review by the Under 
Secretary for Benefits pursuant to 38 
C.F.R. § 3.311(c) (2007).

5.  After completion of the above, the 
AOJ should make the claims file and 
treatment records available to be 
reviewed by a VA oncologist for an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's colon 
cancer (1) was the result of some 
incident of active service, to include 
exposure to ionizing radiation or toxic 
chemicals; or (2) was due to some other 
incident of service origin. 

The VA examiner should clearly outline 
the rationale for any opinion expressed.  
If any requested medical opinion cannot 
be given, the examiner should state the 
reason why.

6.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for entitlement to service 
connection for the cause of the veteran's 
death and DEA.  If any determination 
remains unfavorable to the appellant, she 
and her attorney should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claims.  No action 
by the appellant is required until she receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and her 
attorney have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



